Citation Nr: 1033486	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for a major depressive disorder, 
to include as secondary to the service-connected right ulnar 
neuropathy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Attorney



INTRODUCTION

The Veteran served on active duty from 1950 to 1952 in the United 
States Army, from May 1953 to April 1955 in the United States Air 
Force, and from 1956 to 1960 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the RO.

The RO granted service connection for bilateral hearing loss and 
tinnitus in an October 2009 rating decision.  Therefore, these 
issues are no longer on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2007, the Board denied the Veteran's appeal 
referable to service connection for a major depressive disorder.  
He did not timely appeal from that decision  

2.  The evidence added to record since the December 2007 Board 
decision is basically cumulative and redundant and does not, when 
considered with previous evidence of record, raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.	In a December 2007 decision, the Board denied the Veteran's 
claim of 
service connection for a major depressive disorder; that 
decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.§ 
3.156(a) (2009).  
§ 20.1100 (2009).

2.  New and material evidence has not been received to reopen the 
claim of service connection for a major depressive disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.§ 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that the 
claimant is expected to provide.  The Board notes that a "fourth 
element" of the notice requirement, requesting the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1); see 73 Fed. Reg. 23,353-356 (April 30, 2008).  

In the context of a claim to reopen, VCAA requires the Secretary 
to look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  The Veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, prior to the initial adjudication of the claim in 
the November 2008 rating decision, VCAA notice was provided in 
October 2008.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim, and 
was furnished a Statement of the Case in June 2009.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  

The October 2008 VCAA notice informed the Veteran of what would 
constitute both "new" and "material" evidence to reopen the 
previously denied claim for service connection for major 
depressive disorder.  He was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA would 
assist him in obtaining.  

In addition, the Veteran was informed of his responsibility to 
identify, or submit directly to VA evidence showing a current 
diagnosis; evidence of a diagnosis or symptoms of this condition 
in service; and a medical link between the current disability and 
service.  

The Veteran was informed that this evidence could consist of 
doctors' records, medical diagnoses, and medical opinions; and 
lay evidence from those who have knowledge of his condition.  In 
effect, the letter may be understood as communicating to the 
Veteran the need to submit any relevant evidence in his 
possession that could substantiate his claim.  

In short, the discussion contained in these documents furnished 
the Veteran notice of the basis for the previous denial of the 
claim of entitlement to service connection.  As this letter was 
issued prior to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield and Kent decisions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

With respect to a new and material evidence claim, where there is 
no showing of a disability in service or a link between the 
Veteran's current disability and his active service, a VA medical 
examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Further, the statutory duty to assist the Veteran does 
not arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 
542, 546 (1996).  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Board notes that the Veteran received Worker's Compensation 
benefits.  These records relate to a back disability and are not 
pertinent to the issue on appeal.  (See October 2003 VA 
examination).

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.  


II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, and 
a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2008); 38 C.F.R. § 3.104.  Under 
38 U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In a December 2007 decision, the Board denied the appeal of the 
Veteran's claim of service connection for major depressive 
disorder.  The Veteran was provided notice of the decision in the 
same month, but did not file a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

Accordingly, the claim now can be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

In making this determination, the Board must look at all of the 
evidence received since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present case, this means that the Board must look at all 
the evidence received since the December 2007 decision, which was 
the last final adjudication that disallowed the claim, and `must 
consider the additional evidence in the context of all the 
evidence of record.  

The new evidence consists of VA a treatment records dated from 
January 2009 to August 2009 that reflect treatment for 
depression.  The Veteran also submitted lay statements 
reiterating that his major depressive disorder was secondary to 
his service-connected right ulnar neuropathy disability.  (See 
December 2008 Written Statement and July 2009 Form 9).

As explained, the present inquiry is whether this additional 
evidence raises a reasonable possibility of substantiating the 
previously-denied claim, namely, whether such evidence provides a 
showing of a nexus with service or a service-connected 
disability.

As some of the additional evidence was not of record at the time 
of the December 2007 denial, it is "new."  However, it is not 
"material" because it does not serve to establish that the 
major depressive disorder is linked to the Veteran's service or 
to a service-connected.  See generally Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

With respect to the Veteran's own statements added to the file in 
support of his claim, they are essentially repetitive of similar 
assertions made before the Board in 2007 and thus are cumulative 
in nature and are not material for purposes of reopening the 
claim.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a claim 
for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this case, 
of aggravation of a preexisting disease, cannot suffice to reopen 
a claim under 38 U.S.C. § 5108."  

Thus, the evidence presented since the last final denial does not 
raise a reasonable possibility of substantiating the claim; 
therefore, the Board finds that the additional evidence is not 
new and material.  

Accordingly, on this record, the claim of service connection for 
major depressive disorder is not reopened.  


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for a major depressive disorder, to 
include as secondary to the service-connected right ulnar 
neuropathy, the appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


